   Case: 1:18-cv-07414 Document #: 98 Filed: 09/24/20 Page 1 of 13 PageID #:307




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

SYLVIA KLATT and               )
ANDREA ZENNER,                 )                    JURY DEMANDED
                               )
             Plaintiffs,       )                    Case No. 1:18-cv-07414
                               )
         v.                    )                    Judge Coleman
                               )
McHENRY SCHOOL DISTRICT 15, and)                    Magistrate Judge Fuentes
McHENRY SCHOOL DISTRICT 156, )
                               )
             Defendants.       )

                        JOINT MOTION FOR APPROVAL OF
                   THE SETTLEMENT AGREEMENT AND RELEASE

     ATTORNEYS FOR PLAINTIFFS:                          ATTORNEYS FOR DEFENDANTS:

              Jac A. Cotiguala                                      Allen Wall
  L AW O FFICES OF J AC A. C OTIGUALA                   K LEIN T HORPE & J ENKINS , L TD .
       431 S. Dearborn St., Suite 606                       20 N. Wacker Dr., Suite 1600
            Chicago, IL 60605                                    Chicago, IL 60606
              (312) 939-2100                                      (312) 984-6400
                                                                  For District 15
               James B. Zouras
              Anna M. Ceragioli                                   William R. Pokorny
          S TEPHAN Z OURAS , LLP                                     Erin K. Walsh
           100 North Riverside Plaza                              F RANCZEK P.C.
                  Suite 2150                                 300 S. Wacker Dr., Suite 3400
            Chicago, Illinois 60606                               Chicago, IL 60606
                (312) 233-1550                                      (312) 786-6141
                                                                    For District 156


                                       INTRODUCTION

       Plaintiffs Sylvia Klatt and Andrea Zenner (“Representative Plaintiffs”), individually and

on behalf of 32 Opt-In Plaintiffs (“Opt-In Plaintiffs”) (together with Representative Plaintiffs,

“Plaintiffs”), allege that Defendants, the Board of Education of McHenry Elementary School

District 15 (“District 15”) and the Board of Education of McHenry Community High School


                                               1
     Case: 1:18-cv-07414 Document #: 98 Filed: 09/24/20 Page 2 of 13 PageID #:308




District 156 (“District 156”) (collectively, “Defendants”) deprived them and other school bus

drivers of minimum and overtime wages due under the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 201, et seq. and the Illinois Minimum Wage Law (“IMWL”), 820 ILCS 105/1, et seq.

Plaintiffs and Defendants (the “Parties”) have agreed to settle all claims asserted by Plaintiffs

pertaining to, arising from, or associated with their FLSA and IMWL lawsuit claims.

        The Parties, by and through their undersigned counsel, respectfully request that this Court

enter an order approving the Parties’ proposed settlement agreement because it represents a fair

and reasonable resolution of the Parties’ bona fide dispute and further state as follows:

I.      FACTUAL AND PROCEDURAL BACKGROUND

        A.     Procedural History

        On November 8, 2018, Representative Plaintiff Sylvia Klatt and Andrea Zenner filed a

Class and Collective Action Complaint in the above-captioned matter. (ECF No. 1).

Representative Plaintiffs alleged that they and other non-exempt, hourly paid bus drivers were

underpaid according to the overtime requirements of the FLSA and IMWL. Specifically,

Representative Plaintiffs alleged that Defendants violated the FLSA and IMWL by failing to

compensate Plaintiffs for all hours worked in excess of forty hours per workweek. See 29 U.S.C.

§207(a)(1); 820 ILCS 105/4a.

        Representative Plaintiffs sought to represent themselves and similarly situated employees

as a collective action under the FLSA and a class action under the IMWL and Federal Rule of

Civil Procedure 23. On June 7, 2019, this case was conditionally certified as a collective action

under Section 216(b) of the FLSA, and the Court granted facilitation of notice. (ECF No. 49).

Per that order, notice was issued to all bus drivers employed as non-exempt, hourly-compensated

employees in the State of Illinois during the three years preceding the date of notice. Ultimately,




                                                 2
    Case: 1:18-cv-07414 Document #: 98 Filed: 09/24/20 Page 3 of 13 PageID #:309




32 individuals opted into the lawsuit. All the Opt-In Plaintiffs signed a consent form designating

the Representative Plaintiffs and Plaintiffs’ counsel as their agents to make all decisions

concerning the above-captioned matter.

       Defendants denied and continue to deny any liability, wrongdoing, or legal violations of

any kind related to the claims and contentions asserted by Plaintiffs. Defendants maintained that

all employees were and always have been properly compensated and that no overtime pay of any

kind is owed to them. Defendants have also disputed that a class or collective action is

appropriate. Nonetheless, Defendants agreed to settle the claims asserted in this lawsuit on the

terms and conditions set forth in the Settlement Agreement to avoid the burden and expense of

continued litigation.

       B.      Discovery Completed

       The Parties engaged in extensive discovery. District 15 produced payroll and other

records requested by Plaintiffs, and Plaintiffs took depositions of several defense witnesses.

Plaintiffs’ counsel has conducted investigation and case analysis including: (a) interviews and

other communications with Representative Plaintiffs and the 32 Opt-In Plaintiffs; (b) a review of

payroll records identifying, among other items, dates of employment and pay rates for

Representative and Opt-In Plaintiffs; (c) intense data analysis to determine damages owed; and

(d) an investigation regarding the applicable law as applied to the facts discovered regarding the

alleged claims and defenses. Declaration of Anna Ceragioli (“Ceragioli Decl.”) ¶ 7, attached as

Exhibit A.

       C.      Settlement Negotiations

       Over the next few months, the Parties engaged in comprehensive settlement negotiations

via phone and email correspondence. Ceragioli Decl. ¶ 8. The Parties ultimately reached an




                                                3
       Case: 1:18-cv-07414 Document #: 98 Filed: 09/24/20 Page 4 of 13 PageID #:310




agreement on the settlement amount and the structure of the settlement. Id. Over the next few

weeks, the Parties negotiated the remaining terms of the settlement, which were memorialized in

the formal Settlement Agreement executed in full on September 22, 2020. Id. This settlement

provides for substantial monetary relief for the Representative Plaintiffs and Opt-In Plaintiffs. Id.

¶ 9.

          While the Representative Plaintiffs believed their liability case was strong, they

recognized that a complete victory on every aspect of their claim, including the measure of

damages, was far from certain. The Parties also took into account the costs and risks associated

with further litigation, and the benefits, certainties, and judicial economies associated with

resolving a complex case before dispositive motion practice and possible trial. As a result, the

Parties negotiated a global resolution of this dispute. See Settlement Agreement and Release of

Claims (“Settlement Agreement”), attached as Exhibit B.

II.       SUMMARY OF THE SETTLEMENT TERMS

          The terms of this settlement are contained in the Settlement Agreement. Defendants

separately entered into a Settlement Contribution Agreement, as noted in Section 7 of the

Settlement Agreement. There are no undisclosed side agreements between the Plaintiffs and

Defendants. Ceragioli Decl. ¶ 10.

          A.     The Settlement Payment

          To avoid the time and expense of continued litigation and risks and delays inherent in

continuing the litigation, the Parties agreed to the Settlement Payment set forth in the attached

Settlement Agreement. Settlement Agreement ¶ 6. The Settlement Payment covers: (1) all

attorneys’ fees and costs in connection with Plaintiffs’ counsel’s representation of Plaintiffs,

including all attorneys’ fees and costs that may arise in the future in connection with the




                                                 4
   Case: 1:18-cv-07414 Document #: 98 Filed: 09/24/20 Page 5 of 13 PageID #:311




Settlement Agreement, including, without limitation, seeking Court approval of the Settlement

Agreement; (2) all payments to Representative Plaintiffs and Opt-In Plaintiffs; and (3) a service

payment to the Representative Plaintiff Sylvia Klatt (“Service Payment”). Id.

       B.     Settlement Collective Members

       Plaintiffs eligible to receive a settlement payment are two Representative Plaintiffs and

the 32 Opt-In Plaintiffs entitled to damages: Sylvia Klatt, Andrea Zenner, Lori Barnes, Joann

Behan, Angela Bove, Jennifer Cassan, Debra Chaples, Brian Diederich, Cynthia Duckworth,

Donna Eskridge, Julie Fast, Julie Flores, Donna Freedenberg, Thomas Giurlani, Jennifer

Herman, Michael Horvath, Vicki Johnson, Jeneane Kehl, Laura Langguth, John Lindsay, Charles

Lindwall, Megan Lowe, Donna Mulick, Sue Ofenlock, Deborah Pahl, Dennis Palvs, Tyler

Roman, Eugene Silvers, David Slepcevich, Brenda Tonyan, Jennie Weberski, Linda Weinfurter,

George Wilkinson, and Samantha Zurawski. See Settlement Agreement.

       C.     Releases

       The Settlement Agreement provides that, upon entry of an order approving the settlement

by the Court, the Representative Plaintiffs and Opt-In Plaintiffs will agree to “irrevocably and

unconditionally release and forever until the end of time discharge and acquit Defendants and

Defendants’ Affiliates from all claims that were asserted in the Litigation, including but not

limited to all claims for unpaid overtime wages, liquidated damages, treble damages, or other

sums due as a result of any alleged failure to pay wages in accordance with the Fair Labor

Standards Act or Illinois Minimum Wage Law (hereinafter referred to as the “Claims”), earned

or payable from November 8, 2015 through December 31, 2019.” . Settlement Agreement. ¶ 10.

       D.     Calculation and Distribution of the Settlement Payment

       Within fourteen (14) days following the Court’s approval of the Settlement Agreement,




                                                5
    Case: 1:18-cv-07414 Document #: 98 Filed: 09/24/20 Page 6 of 13 PageID #:312




District 15 shall distribute the Settlement Payment in accordance with the Settlement Agreement

¶ 6(a) to each of the Plaintiffs who has either a current IRS Form W-4 with Defendants or has

submitted a new one and to their attorneys upon submission of an IRS Form W-9. The

distribution of the Settlement Payment designated for Plaintiffs is based on employee payroll

data produced by Defendants and is allocated to each of the Plaintiffs based on individual

calculations of each Plaintiffs’ overtime damages, liquidated damages, and statutory interest.

Each Plaintiff’s total damages was divided into two payments: (1) one payment subject to

reporting on IRS Form W-2 and (2) one payment subject to reporting on IRS Form 1099.

Settlement Agreement ¶ 6(a). The Settlement Payment set forth in Settlement Agreement ¶ 6(a)

is allocated to each of the individual Plaintiffs in accordance with Exhibit B-1.

       E.      Service Payment to Sylvia Klatt

       The Settlement Payment includes the distribution of a Service Payment to Representative

Plaintiff Sylvia Klatt in the amount of $10,000, as payment for her efforts on behalf of the Opt-In

Plaintiffs, including participating in discovery, participating in the settlement conferences, and

assisting Plaintiffs’ counsel with the prosecution of the lawsuit. Settlement Agreement ¶ 6.

       F.      Attorneys’ Fees and Litigation Costs

       The Parties negotiated and agreed to an award of attorneys’ fees and costs in the gross

amount of $475,000.00 for work performed in connection with this matter, as well as reasonable

out-of-pocket litigation costs expended. Settlement Agreement ¶ 6. Plaintiffs represent that these

sums are fair and reasonable in light of all the facts and circumstances, including the past and

anticipated future time spent by Plaintiffs’ counsel, their hourly rates, the risks undertaken, and

the results achieved. Defendants take no position regarding the appropriateness of this fee award.




                                                 6
       Case: 1:18-cv-07414 Document #: 98 Filed: 09/24/20 Page 7 of 13 PageID #:313




III.      STANDARD GOVERNING MOTIONS TO APPROVE FLSA SETTLEMENTS

          In the Seventh Circuit, settlements of FLSA claims must be approved by a Court of

competent jurisdiction. See, e.g., Walton v. United Consumers Club, Inc., 786 F.2d 303, 306 (7th

Cir. 1986) (citing Lynn’s Food Stores, Inc. v. Dep’t of Labor, 679 F.2d 1350, 1352-53 (11th Cir.

1982)); Ladegaard v. Hard Rock Concrete Cutters, Inc., No. 00 C 5755, 2001 WL 1403007, at

*6 (N.D. Ill. Nov. 7, 2001). An employee may compromise a claim under the FLSA pursuant to

a court-authorized settlement of an action alleging a violation of the FLSA. Lynn’s Food Stores,

Inc., 679 F.2d at 1355. When reviewing a proposed FLSA settlement, the district court must

scrutinize the settlement for fairness and decide whether the proposed settlement is a “fair

and reasonable resolution of a bona fide dispute over FLSA provisions.” Id. at 1353, 1355. If a

settlement in an employee FLSA suit reflects a reasonable compromise over issues, such as

FLSA coverage or computation of back wages that are actually in dispute, the court may approve

the settlement “in order to promote the policy of encouraging settlement of litigation.” Id. at

1354.

          When FLSA cases are settled on a collective basis, courts in this district have held that a

one-step settlement approval process is appropriate. See Bainter v. Akram Investments, LLC, No.

17-cv-7064, 2018 WL 4943884, at *2 (N.D. Ill. Oct. 9, 2018); Briggs v. PNC Fin. Servs. Group,

Inc., No. 15-cv-10447, 2016 WL 7018566 (N.D. Ill. Nov. 29, 2016). Because the failure to opt in

to an FLSA lawsuit does not prevent potential members of the collective from bringing their own

suits in the future, FLSA collective actions do not implicate the same due process concerns as

Rule 23 actions. Woods v. N.Y. Life Ins. Co., 686 F.2d 578, 579-80 (7th Cir. 1982).

IV.       APPROVAL OF THE SETTLEMENT IS APPROPRIATE.




                                                   7
   Case: 1:18-cv-07414 Document #: 98 Filed: 09/24/20 Page 8 of 13 PageID #:314




       The settlement reached by the Parties represents a fair, just, and reasonable resolution of

the claims alleged by Plaintiffs under the FLSA and IMWL and any remaining disputes

between the Parties. The agreement reached is the result of extensive negotiations between the

Parties to resolve this matter. The Settlement Amount agreed upon bears a reasonable and fair

relationship to the amounts alleged by the Representative Plaintiffs and Opt-In Plaintiffs, and

also takes into account the specific risks and uncertainties associated with this litigation. The

Settlement Agreement was negotiated at arm’s length by experienced counsel concerning bona

fide disputes between their clients. Significantly, the Settlement Agreement provided for

monetary relief for all Plaintiffs, including each of the 32 Opt-In Plaintiffs, each of whom has

signed the Settlement Agreement affirming his or her assent to it.

       A.        Bona Fide Disputes Exist.

       The settlement of the instant action involves a bona fide dispute. Plaintiffs maintain that

Defendants operate a policy and practice by which Plaintiffs were paid per-route rather than per-

hour, which resulted in Defendants’ failure to pay Plaintiffs overtime for all hours worked over

40 hours in a workweek in violation of the FLSA and Illinois law. On liability, Plaintiffs would

have to overcome Defendants’ numerous legal and factual defenses, including, but not limited to

the following:

1) Defendants complied with all provisions of the FLSA and Illinois wage law at all times; and

2) To the extent Plaintiffs could prove that Defendants did not comply with the FLSA,
   Defendants maintain that the violation was not intentional.

       Few courts have addressed the precise issue regarding whether Defendants’ “per-route

basis” pay scheme is permissible under the FLSA. See Perez v. Super Maid, 55 F. Supp 3d

1065, 1079 (N.D. Ill. July 14, 2014) (finding a pay scheme where defendants pay a flat fee per

site regardless of the number of hours worked, do not pay for travel time between sites, and



                                                8
    Case: 1:18-cv-07414 Document #: 98 Filed: 09/24/20 Page 9 of 13 PageID #:315




sometimes require six-day workweeks violates FLSA). Additionally, as in any complex action,

the Plaintiffs generally face uncertainties. Cf., West Virginia v. Chas. Pfizer & Co., 314 F. Supp.

710, 743-44 (S.D.N.Y. 1970) (“[i]t is known from past experience that no matter how confident

one may be of the outcome of litigation, such confidence is often misplaced”).

       In addition, a trial on the merits would involve significant risks for Plaintiffs as to

damages. Bona fide disputes exist as to whether the Representative Plaintiffs and the Opt-In

Plaintiffs could establish the hours of overtime they worked and the weeks in which they

worked overtime.

       B.      The Settlement Is Fair and Reasonable.

       In determining whether a settlement is fair and reasonable, courts have considered non-

exclusive factors such as: “(1) the complexity, expense, and likely duration of the litigation; (2)

the reaction of the Plaintiffs to the settlement; (3) the stage of the proceeding and the amount of

discovery completed; (4) the risks of establishing liability; (5) the risks of establishing

damages; (6) the risks of maintaining the action through the trial; (7) the ability of the

Defendants to withstand a larger judgment; (8) the range of reasonableness of the Settlement

Payment in light of the best possible recovery; and (9) the range of reasonableness of the

Settlement Payment in light of all the risks of litigation.” Butler v. American Cable &

Telephone, LLC, No. 09 CV 5336, 2011 WL 4729789, at *9 n.9 (N.D. Ill. Oct. 6, 2011).

       The Parties’ settlement is fair and reasonable and meets all applicable factors considered

by courts. The settlement appropriately factored in the complexity, risk, expense, likely duration

of the litigation, and the range of reasonableness of the Settlement Payment in light of the best

possible recovery. See Settlement Agreement ¶ 2.

       Moreover, the settlement is appropriate at this stage of the proceedings. As set forth




                                                 9
   Case: 1:18-cv-07414 Document #: 98 Filed: 09/24/20 Page 10 of 13 PageID #:316




above, the Parties engaged in extensive discovery and litigation, which aided the parties in

efficiently identifying and assessing the disputed legal and factual issues here. The Parties also

engaged in a substantial investigation, which included remaining abreast of any changes in this

ever-evolving and highly-nuanced area of the law. Plainly, the Parties had more than sufficient

information to assess the risks of liability and damages.

       Additionally, the settlement is well within the range of possible recovery. As in all wage

and hour claims, particularly in the collective action context, the nature and amount of

recoverable damages was uncertain. Even if a trier of fact ultimately found liability, a range of

possible damages existed depending on factors including, but not limited to, the Parties and their

witnesses’ credibility, the limitations in the available data tracking work performed, the

applicable statute of limitations, and Defendants’ knowledge, willfulness and good faith. Taking

these considerations into mind, the amount of the settlement is appropriate in relation to the

potential recovery and risks.

       The settlement is based on the number of weeks worked by each individual Opt-In

Plaintiff during the class period and accounts for all workweeks at issue. The amount

includes an additional $10,000.00 Service Payment to the Representative Plaintiff Sylvia

Klatt who personally devoted considerable time and expense to the prosecution of the

lawsuit, including but not limited to providing information during initial case investigation,

providing declarations, participating in written discovery, and participating in the settlement

conferences.

       Based on the aforementioned factors, the Parties conclude that a settlement on the terms

set forth in the Settlement Agreement is fair, reasonable, adequate, in the best interests of the

Parties, and not worth the costs and risks associated with a trial. As part of the Settlement




                                                10
   Case: 1:18-cv-07414 Document #: 98 Filed: 09/24/20 Page 11 of 13 PageID #:317




Payment, the Parties have agreed that Plaintiff’s counsel will receive $475,000.00 in attorneys’

fees and recoverable costs, a sum Plaintiffs’ counsel represents is consistent with the attorney-

client agreement executed by the Representative Plaintiffs. Defendants have no objection to the

fees and costs. In sum, the Settlement Agreement constitutes a fair and reasonable settlement of

all claims consistent with abundant precedent, and the interests of judicial economy support

approval of the Settlement Agreement.

                                         CONCLUSION

       For the reasons set forth above, the Parties respectfully request an order: (1) approving

the Settlement Agreement, releasing of each of the 34 individual Plaintiffs’ Claims, and

authorizing the payments to eligible Plaintiffs, including the service payments to Representative

Plaintiff Sylvia Klatt, and the payment of attorneys’ fees and costs set forth therein; (2)

dismissing the action in its entirety without prejudice as to each of the 32 Opt-In Plaintiffs and 2

Representative Plaintiffs; and (3) retaining jurisdiction only for the purpose of enforcing

payment of the Settlement Payment until October 30, 2020; and (4) providing that the dismissal

will convert to a dismissal with prejudice without further order of the Court if no party files a

motion to enforce the Settlement Agreement or to extend the Court’s jurisdiction over this case

beyond October 30, 2020. See Proposed Approval Order and Final Judgment attached hereto as

Exhibit C.


Dated: September 24, 2020                     Respectfully Submitted,

                                              /s/ Anna M. Ceragioli

                                              Ryan F. Stephan
                                              James B. Zouras
                                              Anna M. Ceragioli
                                              S TEPHAN Z OURAS , LLP
                                              100 N. Riverside Plaza, Suite 2150



                                                11
  Case: 1:18-cv-07414 Document #: 98 Filed: 09/24/20 Page 12 of 13 PageID #:318




                                     Chicago, IL 60606
                                     (312) 233-1550
                                     (312) 233-1560 (fax)
                                     rstephan@stephanzouras.com
                                     jzouras@stephanzouras.com
                                     aceragioli@stephanzouras.com



                                    /s/ Allen Wall           TTORNEYS        FOR

PLAINTIFFS


                                     Allen Wall
                                     K LEIN T HORPE & J ENKINS , L TD .
                                     20 N. Wacker Dr., Suite 1600
                                     Chicago, IL 60606
                                     (312) 984-6400

                                     ATTORNEY FOR DEFENDANT DIST. 15



                                    /s/ William R. Pokorny



                                     William R. Pokorny
                                     Erin K. Walsh
                                     F RANCZEK P.C.
                                     300 S. Wacker Dr., Suite 3400
                                     Chicago, IL 60606
                                     (312) 786-6141
                                     For District 156

                                     ATTORNEYS FOR DEFENDANT DIST. 156




                                       12
   Case: 1:18-cv-07414 Document #: 98 Filed: 09/24/20 Page 13 of 13 PageID #:319




                              CERTIFICATE OF SERVICE

       I, the attorney, hereby certify that on September 24, 2020, I filed the attached with the

Clerk of the Court using the ECF system, which will send such filing to all attorneys of record.


                                                             /s/ Anna M. Ceragioli




                                                13
